 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ADRIENNE BRIDGES,                                Case No. 2:20-cv-02207-KJM-JDP (PS)
12                       Plaintiff,                    SCREENING ORDER THAT PLAINTIFF:
13           v.                                        (1) NOTIFY THE COURT THAT SHE WILL
                                                       PROCEED ONLY AGAINST THE STATE OF
14    STATE OF CALIFORNIA                              CALIFORNIA DEPARTMENT OF
      DEPARTMENT OF CORRECTIONS                        CORRECTIONS AND WILL
15    AND REHABILITATIONS,                             VOLUNTARILY DISMISS OTHER
                                                       DEFENDANTS;
16                       Defendant.
                                                       (2) FILE AN AMENDED COMPLAINT; OR
17
                                                       (3) NOTIFY THE COURT THAT SHE
18                                                     WISHES TO STAND BY HER INITIAL
                                                       COMPLAINT, SUBJECT TO DISMISSAL OF
19                                                     DEFENDANTS SPECIFIED IN THIS ORDER
20                                                     SIXTY-DAY DEADLINE
21                                                     ECF No. 1
22                                                     ORDER GRANTING MOTION TO
                                                       PROCEED IN FORMA PAUPERIS
23
                                                       ECF No. 2
24

25          Plaintiff seeks authority under 28 U.S.C. § 1915 to proceed in forma pauperis and has

26   submitted the affidavit required thereunder, showing that she is unable either to prepay fees and

27   costs or to give security for them. ECF No. 2. The court will therefore grant plaintiff’s motion to

28   proceed in forma pauperis. However, for the reasons explained below, the court will not yet
                                                       1
 1   direct a United States Marshal to serve the defendant. See Fed. R. Civ. P. 4(c)(3).

 2          As required by 28 U.S.C. § 1915(e)(2), the court has screened plaintiff’s complaint to

 3   ensure that it contains “a short and plain statement of the claim showing that the pleader is

 4   entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive screening, plaintiff’s claims must be

 5   facially plausible, which requires sufficient factual detail to allow the court reasonably to infer

 6   that each named defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662,

 7   678. The court must construe liberally a pro se litigant’s complaint. See Haines v. Kerner, 404

 8   U.S. 519, 520 (1972) (per curiam). Still, the court may dismiss a pro se litigant’s complaint “if it

 9   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

10   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

11          Plaintiff is a Black woman employed as recreation therapist by the State of California

12   Department of Corrections and Rehabilitation. ECF No. 1 at 5, 10. She alleges that her employer

13   discriminated against her because of her race, in violation of Title VII of the Civil Rights Act of

14   1964, as codified by 42 U.S.C. §§ 2000e-2000e-17. Id. at 2. Plaintiff alleges that her employer—

15   motivated by racial animus—placed an adverse notation in her employment record, assigned

16   more work to her than to her peers, denied her an annual merit raise, denied her an educational

17   reimbursement, spoke poorly about her to her peers, and took several other adverse employment

18   actions. See id. at 3-6. Plaintiff alleges that these discriminatory acts occurred between October

19   2018 and November 2019. Id. at 3. On October 17, 2019, plaintiff filed a charge with the Equal

20   Employment Opportunity Commission (“EEOC”). Id. at 6. On September 3, 2020, she received
21   from the EEOC notice that her case had been closed and a Notice of Right to Sue. Id. at 6, 13-14.

22   Plaintiff timely filed suit in federal court on November 3, 2020. Id. at 1.

23          Accepting plaintiff’s allegations as true, her complaint sufficiently states a Title VII claim

24   against the California Department of Corrections and Rehabilitation for unlawful employment

25   discrimination based on race. However, in her complaint, plaintiff has also listed the California

26   Attorney General as a party. Id. at 1. Plaintiff has made no factual claims against either the
27   Attorney General or any of its agents. Therefore, plaintiff has not stated a claim against the

28   Attorney General of California. Relatedly, in the caption of her complaint, plaintiff lists “Does 1-
                                                        2
 1   20” as defendants, but thereafter does not describe any specific actions taken by unnamed parties;

 2   indeed the body of her complaint makes no mention of any “Doe.” Therefore, plaintiff has not

 3   stated a claim against “Does 1-20.” Since plaintiff’s complaint does not state a cognizable legal

 4   claim against “Does 1-20” or the Attorney General, plaintiff may either proceed only with her

 5   claim against the Department of Corrections and Rehabilitation, or she may delay serving any

 6   defendant and file an amended complaint.

 7           Should plaintiff choose to amend the complaint, the amended complaint should be brief,

 8   Fed. R. Civ. P. 8(a), but must specify the actions of each defendant that led to a violation of

 9   plaintiff’s rights, see Iqbal, 556 U.S. at 678. Plaintiff must set forth “sufficient factual matter . . .

10   to ‘state a claim to relief that is plausible on its face.’” Id. at 678 (internal quotations omitted).

11   Plaintiff must allege that each defendant personally participated in the deprivation of her rights.

12   She should describe any harm she suffered from the violation of her rights.

13           Any amended complaint will supersede the original complaint, Lacey v. Maricopa

14   County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and must be complete on its face

15   without reference to the prior pleading, see E.D. Cal. Local Rule 220. Once an amended

16   complaint is filed, previous complaints no longer serve any function in the case. Therefore, in an

17   amended complaint, as in an original complaint, each claim and the involvement of each

18   defendant must be sufficiently alleged. The amended complaint should be titled “First Amended

19   Complaint,” refer to the appropriate case number, and be an original signed under penalty of

20   perjury.
21           In accordance with the above, it is hereby ordered that:

22           1. plaintiff’s motion to proceed in forma pauperis, ECF No. 2, is granted;

23           2. plaintiff’s complaint, ECF No. 1, states a viable Title VII claim against defendant State

24   of California Department of Corrections and Rehabilitation;

25           3. within sixty days, plaintiff shall return the notice below advising whether she elects to:

26   (1) proceed with her Title VII claim against the Department of Corrections and Rehabilitation and
27   voluntarily dismiss all other defendants; (2) file an amended complaint; or (3) stand by her

28   complaint and decline to voluntarily dismiss all defendants except for the Department of
                                                          3
 1   Corrections and Rehabilitation; and

 2            4. failure to comply with any part of this order may result in dismissal of this case.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:      June 17, 2021
 6                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
 1                                     UNITED STATES DISTRICT COURT

 2                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 3

 4    ADRIENNE BRIDGES,                                  Case No. 2:20-cv-02207-KJM-JDP (PS)
 5                        Plaintiff,
 6             v.
 7    STATE OF CALIFORNIA                                NOTICE OF ELECTION
      DEPARTMENT OF CORRECTIONS
 8    AND REHABILITATIONS,
 9                        Defendant.
10

11            In accordance with the court’s Screening Order, plaintiff hereby elects to:
12            (1) ______ proceed only with her Title VII claims against defendant State of California
13   Department of Corrections and Rehabilitation. Selecting this option obligates plaintiff voluntarily
14   to dismiss the other defendants;
15            (2) ______ delay serving any defendant and file an amended complaint;
16   OR
17            (3) ______ proceed with her Title VII claim against defendant State of California
18   Department of Corrections and Rehabilitation, stand by her complaint, and not voluntarily
19   dismiss her other claims. If plaintiff selects this option, I will recommend dismissal of the other,
20   non-cognizable claims and plaintiff will have 14 days to file her objections.
21

22

23                                                                 ______________________________
24                                                                 Plaintiff
25   Dated:
26
27

28
                                                        5
